DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Representative Figures

    PNG
    media_image1.png
    752
    525
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    724
    530
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102/103
Claims 1-8,11,24,25,29-31,33,34 and 41 are rejected under 35 U.S.C. 102(A1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NAGASE (US 6,167,637). See rotatable edge depicted in Fig. 7 below. The claimed dimensional limitations, absent a showing of criticality or unexpected results specifically associated therewith, would have been obviously selected commensurate with the material being .

    PNG
    media_image3.png
    559
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    279
    723
    media_image4.png
    Greyscale

s 1-12,24-25,28-31,33,34 and 41 are rejected under 35 U.S.C. 102(A1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D1 and/or D2 as set forth in the Written Opinion of Record. The rationale of the Written Opinion is adopted and incorporated herein by reference.

    PNG
    media_image5.png
    347
    825
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 25,33 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by “active pharmaceutical ingredient” as the language is used in these claims. In what sense is it “active”; to do what?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776